IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-50617
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RAFAEL SALAZAR, JR.,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. DR-94-CR-102-ALL
                        - - - - - - - - - -
                           March 28, 1996
Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rafael Salazar, Jr., appeals his conditional plea of guilty

to the offense of possession of marijuana with intent to

distribute.    The condition of Salazar's plea rested on his belief

that the district court erred in denying his motion to suppress

evidence seized after an investigatory stop by a U.S. Border

Patrol Agent.   He argues that the agent lacked the required

"particularized suspicion" to justify the stop of the vehicle.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50617
                               -2-

We have reviewed the record and perceive no reversible error.

See United States v. Cardona, 955 F.2d 976, 977 (5th Cir.), cert.

denied, 506 U.S. 942 (1992).

     AFFIRMED.